DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,255,830 in view of WO 2010141458. 
	U.S. 9,255,830 substantially teaches the claimed invention except that it does not show wherein each of the plurality of light sources is configured to scatter electromagnetic radiation such that at least a portion of electromagnetic radiation emitted from a first light source of the plurality of light sources would overlap at least a portion of electromagnetic radiation emitted from a second light source of the plurality of light sources when the first light source and the second light source are switched on. WO 2010141458 shows that it is known to provide a plurality of light sources with the light overlapping for a first and second light source when switched on (See Fig. 9(a)) for a device for monitoring the level of a volume. It would have been obvious to combine the device of U.S. 9,255,830 with the light overlapping of WO 2010141458 before the effective filing date of the claimed invention for the purpose of providing uniform illumination of the volume area, therefore providing more accurate volume levels of the fluid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 10-11, 15-16, 18-20, 44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2010141458.
Claim 1
 	WO 2010141458 discloses a plurality of light sources (Fig. 9a, Ref. 246) disposed and configured to emit electromagnetic radiation toward the container (Fig. 9a, Ref. 600), wherein each of the plurality of light sources (Fig. 9b, Ref. 246) is configured to scatter electromagnetic radiation such that at least a portion of electromagnetic radiation emitted from a first light source (Fig. 9b, Ref. 246) of the plurality of light sources would overlap at least a portion of electromagnetic radiation emitted from a second light source (Fig. 9b, Ref. 246) of the plurality of light sources when the first light source and the second light source are switched on (the LED array 246 is constructed such that every emitter's diverging ray partially overlaps the rays of the neighbor emitters, see Figs. 9 to 12 showing a vertical cross section of optical segment); a plurality of sensors (Fig. 9b, Ref. 256 “photo detector array”) optically coupleable to the plurality of light sources (Fig. 9a, Ref. 246), wherein a first sensor (Fig. 9b, Ref. 256) of the plurality of sensors is disposed and configured to detect the electromagnetic radiation emitted by at least two of the plurality of light sources (height of the facing and vertically parallel LEDs and photo detector arrays)(See Fig. 9b); and a 
Claim 2
 	WO 2010141458 discloses the processing unit is further configured to associate the signature with a reference signature, the reference signature being representative of a liquid volume in the container (This function is the source of DATA for calculation via the computer of the system of the liquid level height. In order to find h.sub.m> any interpolation method, say Lagrange Polynomial Interpolation can be used. For the interpolation, it is reasonable to use only a few points that can provide concrete information about the value of h.sub.m. According to the Lagrange Polynomial Interpolation, the function γ = F (h.sub.m) can be written for any virtual emitter placed so that its optical axis height is equal to liquid's level h.sub.m. In this case, the photodetector's signal caused by this emitter is equal to half of the maximal possible signal).  
Claim 3
 	WO 2010141458 discloses the plurality of light sources, the plurality of sensors and the processing unit are disposed in a housing (See Fig. 9e-g), the housing configured to be removably coupleable to a drug delivery device (Fig. 9a, Ref. 600; it is inherent that an IV bag be placed in the device for delivery of a drug).  
Claim 10
(LED) array 246).  
Claim 11
 	WO 2010141458 discloses the sensors are photodetectors (an elongated photodetector 256).  
Claim 15
 	WO 2010141458 discloses a communications module configured to allow two-way communication with a remote device (Fig. 14, Ref. 190; PC or LAN).  
Claim 16
 	WO 2010141458 discloses an insulation structure (Fig. 4a, Ref. 190; electronic components located in a housing therefore protecting and improving signal quality) for improving signal quality.  
Claim 18
 	WO 2010141458 discloses a display (Fig. 13, Ref. 760) configured to communicate information associated with a status of the apparatus to a user (outputs to a display 760 and to an output interface 770, which in turn can send its signals to a remote control FSPM unit 180 having a display 782 and control buttons 784 for a manual operator to input, output, and program or control).  
Claim 19
 	WO 2010141458 discloses the status includes at least one of a dose remaining, a history of use, remaining battery life, wireless connectivity status, and user reminders (Fig.17 depicts, in block form, the software main modules wherein a real time clock 20 connected to process manager block 21 which is also connected to task synchronizer block 22. The .  
Claim 20
 	WO 2010141458 discloses a user input interface configured to allow the user to at least one of power ON the apparatus, power OFF the apparatus, reset the apparatus, manually input details of patient4Application Serial No: 16/861899 In response to the final Office Action issued on: October 20, 2021behavior, manually input details of container usage, and manually initiate communication between the apparatus and a remote device (Fig.17 depicts, in block form, the software main modules wherein a real time clock 20 connected to process manager block 21 which is also connected to task synchronizer block 22. The process manager 21 controls the volume measuring block 23, data saving block 24, alarm manager 25, communication block 26, display manager 27, data processing block 28, pressure measuring 40 and valves control 42. The main process and functions are also shown in FIG.17 and consist of hidden continuous processes 30 including button inputs, battery monitoring, inclination sensor, memory management, vessel detector, communications and pressure monitoring).  
Claim 44  
 	WO 2010141458 discloses the signal signature includes a combination of transmitted, reflected and refracted portions of the electromagnetic radiation detected by each of the plurality of sensors (Referring to Figures 9 to 11 , the measuring of the liquid's surface height .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010141458 in view of Brown (6,113,578).
Claim 4
	WO 2010141458 substantially teaches the claimed invention except that it does not show the device is an injection pen. Brown (6,113,578) shows that it is known to provide an injection pen (Fig. 2, Ref. 30) for the delivery device for a device measuring fluid level. It would have been obvious to combine the device of WO 2010141458 with the injection pen of Brown (6,113,578) before the effective filing date of the claimed invention for the purpose of providing 
Claim 5
	WO 2010141458 substantially teaches the claimed invention except that it does not show the housing (Fig. 2a, Ref. 30) is a pen cap. Brown (6,113,578) shows that it is known to provide the housing (Fig. 2a, Ref. 30) is a pen cap (it's the office's position that since the claim limitation fail to disclose structural limitations for the dimensions of the pen cap that the housing (Pig. 2a, Ref. 50) of Brown is considered a pen cap since if covers the injection pen (See Fig. 2a) for a fluid level measuring device. It would have been obvious to combine the device of WO 2010141458 with the pen cap of Brown (6,113,578) before the effective filing date of the claimed invention for the purpose of providing an enclosure that protects the injection device and therefore improves the durability of the device.
Claim 6
	WO 2010141458 substantially teaches the claimed invention except that it does not show the injection pen and cap have alignment features. Brown (6,113,578) shows that it is known to provide at least one of the injection pen (Fig. 2a, Ref. SO) and the pen cap (Fig. 2a, Ref. 30) includes alignment features (Fig. 2a, Ref, 34) configured to allow the pen cap (Fig. 2a, Ref. 40) to be coupled to the injection pen in a predetermined radial orientation Col. 7, lines 7-10) for a device for measuring the level of fluid in a container. It would have been obvious to combine the device of WO 2010141458 with the alignment features of Brown (6,113,578) before the effective filing date of the claimed invention for the purpose of providing proper alignment of the container in the housing, therefore improving measurement accuracy.
Claims 7-9, 12-14, 17, 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010141458.
Claim 7-9
	WO 2010141458 discloses the claimed invention except for the processing unit includes a memory configured to temporarily store at least one of the data representative of the portion of the detected electromagnetic radiation from each of the plurality of sensors and the signature representative of the electromagnetic radiation detected by the plurality of sensors;  the processing unit includes a memory configured to store a plurality of reference signatures, each of the plurality of reference signatures being representative of a liquid volume in the container or the processing unit includes an RFID chip configured to store information, the RFID chip configured to allow a near field communication-enabled device to read the stored information. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2010141458 with a memory unit for storing data since it was well known in the art that using a memory unit improves data collection and analyzing. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claim 12-14
	WO 2010141458 discloses the claimed invention except for the electromagnetic radiation is infrared radiation; electromagnetic radiation is microwave radiation; or each of the plurality of light sources emit electromagnetic radiation in pulses. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2010141458 with the different source configurations listed above since it was well known in the art that using the different radiation allows the device to be used in different application, therefore improving the marketability of the device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 17
	WO 2010141458 discloses the claimed invention except for the insulation structure includes a metal lining configured to shield the electronic components of the apparatus from external electromagnetic noise. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2010141458 with the metal lining since it was well known in the art that metal lining shield electronic devices from the environment and therefore increase the reliability of the measurement device. The examiner takes Official Notice that the elements listed above are well-known, or to be common 
Claim 45
	WO 2010141458 discloses the claimed invention except for the processing unit is configured to operate each sensor of the plurality of sensors to detect electromagnetic radiation while a light source of the plurality of light sources is switched off. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2010141458 with the processing unit for switching off a light source of the plurality of source since it was well known in the art that being able to switch off light sources allows one to use different wavelengths sources which will not interfere with each other, therefore increasing the accuracy of the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	February 4, 2022